EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Chad Bevins (Reg. No. 51,468) on 11/17/21.

The application has been amended as follows:
Rewrite claim 1 as follows:
“1.	(Currently Amended) A method performed by a Constrained Application Protocol (CoAP) client for handling data in a constrained network, the method comprising:
transmitting, to a CoAP server, a first indication denoted as a delta attribute indicating a configuration enabling the CoAP client to receive a partial modification of CoAP resources, and wherein the delta attribute and a uniform resource identifier (URI) that identifies a CoAP resource within the CoAP resources are combined in a single message to request the partial modification of the CoAP resource;
receiving, from the CoAP server, a second indication denoted as an Entity-tag attribute indicating a partial update associated with the CoAP resource corresponding to any one of previous modifications to the CoAP resource and a value of a part of the CoAP resource; and 
maintaining an internal value of the part of the CoAP resource based on the second indication, wherein the second indication indicates a set of CoAP resources.”.

Cancel claim 8;

Rewrite claim 10 as follows:
“10.	(Currently Amended) A method performed by a Constrained Application Protocol (CoAP) server for handling data in a constrained network, wherein the CoAP server provides data of a CoAP resource to a CoAP client in the constrained network, the method comprising:
receiving, from the CoAP client, a first indication denoted as a delta attribute indicating a configuration enabling the CoAP client to receive a partial modification of CoAP resources, and wherein the delta attribute and a uniform resource identifier (URI) that identifies a CoAP resource within the CoAP resources are combined in a single message to request the partial modification of the CoAP resource;
obtaining, internally or from another communication device, an update of a part of the CoAP resource corresponding to any one of previous modifications to the CoAP resource, wherein the update comprises a value; and
transmitting a second indication denoted as an Entity-tag attribute indicating a partial update associated with the CoAP resource and the value of the part of the CoAP resource, wherein the second indication indicates a set of CoAP resources.”;

Rewrite claim 19 as follows:
“19.	(Currently Amended) A Constrained Application Protocol (CoAP) client for handling data in a constrained network, wherein the CoAP client comprises a memory and a processing unit that is associated with the memory and configured to:
transmit, to a CoAP server, a first indication denoted as a delta attribute indicating a configuration enabling the CoAP client to receive a partial modification of CoAP resources, and wherein the delta attribute and a uniform resource identifier (URI) that identifies a CoAP resource within the CoAP resources are combined in a single message to request the partial modification of the CoAP resource;
receive, from the CoAP server, a second indication denoted as an Entity-tag attribute indicating a partial update associated with the CoAP resource corresponding to any one of previous modifications to the CoAP resources and a value of a part of the CoAP resource; and
maintain an internal value of the part of the CoAP resource based on the second indication, wherein the second indication indicates a set of CoAP resources.”; and

Rewrite claim 28 as follows:
“28.	(Currently Amended) A Constrained Application Protocol (CoAP) server for handling data in a constrained network, wherein the CoAP server comprises a memory and a processing unit that is associated with the memory and configured to: 
provide data of a CoAP resource to a CoAP client in the constrained network; 
receive, from the CoAP client, a first indication denoted as a delta attribute indicating a configuration enabling the CoAP client to receive a partial modification of CoAP resources, and wherein the delta attribute and a uniform resource identifier (URI) that identifies a CoAP resource within the CoAP resources are combined in a single message to request the partial modification of the CoAP resource;
obtain internally or from another communication device, an update of a part of the CoAP resource, wherein the update comprises a value; and
transmit a second indication denoted as an Entity-tag attribute indicating a partial update associated with the CoAP resource corresponding to any one of previous modifications to the CoAP resources and the value of the part of the CoAP resource, wherein the second indication indicates a set of CoAP resources.”.

Allowable Subject Matter
Claims 1-2, 5-7, 10-14, 16, 19-20, 25, 28 and 30-32 are allowed; renumbered 1-18.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a method performed by a Constrained Application Protocol (CoAP) client for handling data in a constrained network, the method comprising: transmitting, to a CoAP server, a first indication denoted as a delta attribute indicating a configuration enabling the CoAP client to receive a partial modification of CoAP resources, and wherein the delta attribute and a uniform resource identifier (URI) that identifies a CoAP resource within the CoAP resources are combined in a single message to request the partial modification of the CoAP resource; and receiving, from the CoAP server, a second indication denoted as an Entity-tag attribute indicating a partial update associated with the CoAP resource corresponding to any one of previous modifications to the CoAP resource and a value of a part of the CoAP resource” in light of other features as recited in independent claim 1 and similarly recited in independent claims 10, 19 and 28. The dependent claims are allowed at least by virtue of their dependencies from the independent claims.

“Price et al.” (US PGPUB 2002/0140729) (Hereinafter Price) discloses a method for providing dynamic web list display by receiving a delta update query from a client, examining whether any data tuple in a list data has been updated since a given timestamp and when an update is identified, sending a delta update back to the client.
Price does not explicitly disclose a method performed by a Constrained Application Protocol (CoAP) client for handling data in a constrained network, the method comprising: transmitting, to a CoAP server, a first indication denoted as a delta attribute indicating a configuration enabling the CoAP client to receive a partial modification of CoAP resources, and wherein the delta attribute and a uniform resource identifier (URI) that identifies a CoAP resource within the CoAP resources are combined in a single message to request the partial modification of the CoAP resource; and receiving, from the CoAP server, a second indication denoted as an Entity-tag attribute indicating a partial update associated with the CoAP resource corresponding to any one of previous modifications to the CoAP resource and a value of a part of the CoAP resource.

“Ly et al.” (US PGPUB 2015/0067154) (Hereinafter Ly) discloses a Constrained Application Protocol (CoAP) client that performs a GET of an observable CoAP resource on a CoAP server.
Ly does not explicitly disclose a method performed by a Constrained Application Protocol (CoAP) client for handling data in a constrained network, the method comprising: transmitting, to a CoAP server, a first indication denoted as a delta attribute indicating a configuration enabling the CoAP client to receive a partial modification of CoAP resources, and wherein the delta attribute and a uniform resource identifier (URI) that identifies a CoAP resource within the CoAP resources are combined in a single message to request the partial modification of the CoAP resource; and receiving, from the CoAP server, a second indication denoted as an Entity-tag attribute indicating a partial update associated with the CoAP resource corresponding to any one of previous modifications to the CoAP resource and a value of a part of the CoAP resource.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
November 18, 2021